DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The Amendments filed on 02/22/2021 has been enter. Applicant’s amendments to the claims have overcome the 35 U.S.C.  § 112(b), § 102(a)(1) and § 103 rejections previously presented in the Non-Final Office Action mailed 08/21/2020.
Status of the Claims
Claims 7 – 10, 16, 18 – 19 and 21 remain pending
Claims 7, 10, 16, 18 and 19 are amended
Claim 21 is a newly added claim
Claims 11 – 15, 17 and 20 are cancelled
In view of the amendment filed 02/22/2021, the new grounds of rejection are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Objections
2.	Claim 16 is objected to because of the following informalities:  
Claim 16, in the 2nd line ends with the phrase, --“…temperature of step (c) is in the range of 50-500 °C” --. The Examiner respectfully points out to the “Each claim begins with a capital letter and ends with a period.”
Appropriate correction is required.

New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Regarding claim 10, the phrase "regular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner respectfully points out to the Applicant, that the phrase “has a regular polygon geometry,” renders the claim vague and indefinite, since it encompasses all possible “polygonal geometries,” even those polygonal geometries not realized by the inventor at the time of filing the claimed invention. For examination 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 7 – 10, 16, 18 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US PGPub. No. 2012/0152153 A1; Gong) in view of ELA (US PGPub. No. 2017/0266840 A1), and further in view of van Oort et al. (US PGPub. 2017/0137694 A1; Van).
3.	Regarding claim 7, Gong discloses a method for producing hot-pressed geopolymeric composition – Gong’s [0108] discloses, 
“The geopolymeric ultrahigh performance concretes (GUHPC) of the present invention may be manufactured by known methods, such as known methods of mixing dry constituents with an activator solution, shaping and placing (moulding, casting, injecting, pumping, extruding, roller compacting, etc.), curing and hardening. The process of curing GHUPC according to the present invention is not subject to any particular limitations. Any ordinary curing process may be used for cast in place and precast concretes,”  
the method comprising:
a) mixing [0012] at least one aluminosilicate source (see Table 1; “Binder” constituted of reactive aluminosilicate or reactive alkali-earth aluminosilicate, or both, range 10-50 wt. %), and 
at least one alkali activator in a weight ratio of 1:4 to 4:1 (e.g., 0.25-0.75 %) (see [0014 and 68]; Gong discloses, inter alia, “The concrete composition comprises about 2 to 40 wt. % reactive alkali earth aluminosilicate,” overlapping with the claimed range; Overlapping ranges are prima facie evidence of obviousness) in any order to form a mixture [0167], wherein 
the at least one aluminosilicate source is selected from the group consisting of fly ash [0014], metakaolin [0056], volcanic ash [0084], granite waste [0094], silica fume [0091], micro silica [0075], any types of slag [0014], natural pozzolans [0056], silica [0088], alumina [0016], vitrified calcium aluminosilicate [0113], ground recycled glass 
wherein the at least one alkali activator is selected from the group consisting of a hydroxide of alkali metals, silicates of alkali metals [0018], and any mixture thereof [0029], 
b) pouring the mixture of the step (a) into a mold [0151]; 
c) hardening [0026] the mixture at a given pressure and temperature [0027-28] in the mold – Gong’s [0108] discloses, 
“The geopolymeric ultrahigh performance concretes (GUHPC) of the present invention may be manufactured by known methods, such as known methods of mixing dry constituents with an activator solution, shaping and placing (moulding, casting, injecting, pumping, extruding, roller compacting, etc.), curing and hardening. The process of curing GHUPC according to the present invention is not subject to any particular limitations. Any ordinary curing process may be used for cast in place and precast concretes.”
and,
(d) producing the hot-pressed geopolymeric composition with a compressive strength of more than 100 MPa – Gong’s [0024-25] discloses, 
“[0025] In some embodiments, the GUHPC mix results in a GUHPC product with a 28-day compressive strength of at least about 10,000 psi, such as at least about 20,000 psi, such as at least about 25,000 psi.” (25,000 psi = +/- 172.4 MPa).
However, although Gong discloses in [0108], “the geopolymeric ultrahigh performance concretes of his invention may be manufactured by known methods, Gong is silent to a step of hardening the mixture at a given pressure and temperature under a by applying the given pressure in a range of 5-100 MPa and the temperature simultaneously under a steam venting condition for 2-60 minutes, wherein 
the steam venting condition allows extra liquid or steam to escape through a respective vent of a respective piston from a respective cylinder of the mold; and 2Docket No: 0040-0049-01000Patent Customer No. 127891 
(d) producing the hot-pressed geopolymeric composition a density of less than 1380 kg/m3 by cooling the hot hardened material resulting from the step (c) for 24 hours.

In the same field of endeavor of geoplolymeric compositions and methods for hot-pressed molding, ELA’s [0016] discloses, “methods of preparing a mixture and processes of forming articles of manufacture, as well as molds for compression molding (hot press molding) of earth based mixtures.” ELA’s [0017] discloses a mixture comprising: (a) at least one natural earth material originated from insoluble earth mineral, silt and sand or any combinations thereof; (b) at least one type of clay material ([0111] “clay minerals (are hydrous aluminium phyllosilicates, sometimes with variable amounts of iron, magnesium, alkali metals, alkaline earths, and other cations found on or near some planetary surfaces)”; (c) at least one type of plant fibers; and (d) liquid; said mixture is characterized by having a liquid content of at least about 20% wt. of the total weight of the fibrous mixture. ELA’s [0141] provides a process for preparing a final product comprising the steps of: (ia) providing a mixture as disclosed herein above and below; (ib) mixing the mixture components (ii) adding said mixture to a mold; (iii) processing the mixture in said mold; the processing comprises at least one of: (a) heating the mixture to a temperature 
ELA discloses heating and compression is done continuously and in parallel [0168]. ELA’s [0149] discloses that the pressure exerted by the mold of the mixture during the process could be gradually changed (either increased or decreased) in order to customize the density of the article of manufacture formed during the process (due to factors such as fluid loss or drying, and the structural change of clay particles present in the mixture of the disclosed subject matter with the other components of said mixture), allowing control over the distribution of the mixture and allowing release of fluid therefrom and avoiding damage to the mixture [0166]. 
Hence, recognizing variables such as the compressive pressure, and material composition as result-effective variables.  However, ELA’s composition, although, is capable of being heat molded to a final article of manufacture, such final composition (ELA’s geopolymeric composition) has a compressive strength of between about 10 to 30 MPa [0124].
it would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong’s method so that the step of hardening the mixture is performed at a given pressure and temperature under a steam-venting condition by applying the given pressure at 10 MPa and the temperature simultaneously under a steam venting condition for 5-30 minutes [0061-62], wherein the steam venting condition allows extra liquid or steam to escape through a respective vent of a respective piston from a respective cylinder of the mold, as taught by ELA. 
One of ordinary skill would have been motivated to modify Gong in view of ELA by using the composition of Gong for the hot-pressed molding method of ELA for the purpose of providing a hot-pressed molded article made from geopolymer capable of having compressive strengths of at least about 172 MPa, as taught by Gong [0025]. Furthermore, one would have been motivated to pursue the modification of Gong with the hot-pressed molding method of ELA, since ELA teaches the controlled compressive pressure allows control over the distribution of the mixture and allowing release of fluid therefrom and avoiding damage to the mixture [0166]. See MPEP 2143 (I) (A), "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
However, Gong/ELA is silent to the method further comprising, (d) producing the hot-pressed geopolymeric composition a density of less than 1380 kg/m3.
-	In the same field of endeavor of cementitious compositions, Van discloses  cementitious compositions comprising a non-aqueous fluid and an alkali-activated material [0001], that can have a compressive strength of from about 50 psi to about 20,000 psi (137.9 MPa) [0009]. Van’s [0011] discloses inter alia, 
“The method for preparing the cementitious composition can include mixing an aluminosilicate material, an alkaline activator, and a non-aqueous fluid to form the cementitious composition. The method for preparing the cementitious compositions can include a step of allowing the cementitious composition to solidify (under the Broadest Reasonable Interpretation this could be by cooling). The solidified cementitious composition can develop a compressive strength of from about 50 psi to about 20,000 psi.” 
Van discloses that the composition can have a density of about 8 ppg (pounds per gallons; 8 lb./gal = 958.611 kg/m3) or greater, about 9 ppg or greater, about 10 ppg or greater,11 ppg or greater (11 lb/gal = 1,318 kg/m3) [0029], overlapping with the claimed range of 1,380 kg/m3. Van discloses that the cementitious composition can be used to provide a hardened cement sheath between a casing and a borehole, preventing or inhibiting communication of fluids between the various formations penetrated by a well [0033]. Overlapping ranges are prima facie evidence of obviousness. Furthermore, Van’s [0032] discloses, 
“In some embodiments, the composition can be used to improve the pumpability of an alkali-activated cement such as a geopolymer. Generally, 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gong/ELA’s method so that the density of the hot-pressed geopolymeric composition is less than 1380 kg/m3, by selecting the portion of Van’s composition range which provides a final molded product with a density within the claimed range. One of ordinary skill in the art would have been motivated to modify Gong/ELA method with Van’s composition, since Van teaches the composition can be used to improve the pumpability of an alkali-activated cement such as a geopolymers [0032]. 
See MPEP 2144.05 (I), “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a method capable of producing a hot-pressed geopolymeric composition with a density of less than 1380 kg/m3. See MPEP 2143, KSR Rationale “A”.

5.	Regarding claim 8, Gong/ELA/Van discloses the method according to claim 7, wherein the mixture of step (a) further comprises a filler including sand (Gong’s [0017], ELA’s [0017]), expanded glass (Van’s [0029]), expanded shale [0024], fibers (Van’s [0024]), particles (Van’s [0024]), volcanic cinders [0007], glass bubbles (Van’s [0029] “glass beads”).

5.	Regarding claim 9, Gong/ELA/Van discloses the method according to claim 7, wherein pouring the mixture of step (a) into the mold includes pouring without a pretreatment of the mixture (ELA’s [0141], no mention of pretreatment).

6.	Regarding claim 10, Gong/ELA/Van discloses the method according to claim 7, wherein the mold of step (b) has a polygonal geometry, such as a cylinder or tube (see ELA’s [0143] and Fig. 2a).

7.	Regarding claim 16, Gong/ELA/Van discloses the method according to claim 7, wherein the given temperature of step (c) is in the range of 50-500 °C (see ELA’s [0141], “(a) heating the mixture to a temperature of between 60 °C to about 140 °C”).

8.	Regarding claim 18, Gong/ELA/Van discloses the method according to claim 7, except for, wherein the compressive strength increases by aging the composition over 100 days.

It would have been obvious to a person having ordinary skill in the art, before the effective foiling date of the claimed invention, to have modify Gong/ELA/Van’s method so as to further comprise increasing compressive strength by aging over 100 days, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II (B). One of ordinary skill in the art would have been motivated to pursue said modification further improve the compressive strength of the invention, for example. 
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.


9.	Regarding claim 19, Gong/ELA/Van discloses the method according to claim 7, wherein a compressive strength of the hot-pressed geopolymeric composition is more than 130 MPa (Gong’s “[0025] In some embodiments, the GUHPC mix results in a GUHPC product with a 28-day compressive strength of at least about 10,000 psi, such 

10.	Regarding claim 21, Gong/ELA/Van discloses the method as discussed in claim 7 above, (for conciseness of the Office Action, the Examiner is addressing only those limitations which are different from the method of claim 7), wherein 
the mixture of step (a) further comprises a filler including sand, vermiculite, and expanded glass – e.g., see the discussion of claim 8 above,
“the mixture of step (a) further comprises a filler including sand (Gong’s [0017], ELA’s [0017]), expanded glass (Van’s [0029]), expanded shale [0024], fibers (Van’s [0024]), particles (Van’s [0024]), volcanic cinders [0007], glass bubbles (Van’s [0029] “glass beads”).”

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
12.	Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/LEITH S SHAFI/Primary Examiner, Art Unit 1744